Citation Nr: 1014282	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-23 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from December 1975 to April 
1977.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an October 2004 
rating decision of the VA Regional Office in Oakland, 
California that declined to reopen the claim of entitlement 
to service connection for schizophrenia

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Review of the evidence indicates that the Veteran has a long 
history of psychiatric hospitalization dating back to the 
late 1970s.  An Authorization and Consent to Release 
Information to VA dated in March 2007 establishes a time line 
of those admissions beginning with Yonkers Professional 
Hospital, St. John's Hospital, Westchester Medical Center and 
St. Vincent Hospital.  The record reflects that each of the 
named providers has been contacted with varying success.  The 
discharge summary from Westchester indicates that the 
appellant was admitted on February 2, 1979 as a transfer from 
St. John's.  It was noted at that time that he would be 
followed at the Yonkers Mental Health Clinic after discharge.  
In a statement dated in May 2006 from a California Department 
of Mental Health social worker, it was reported that he was 
hospitalized at Yonkers Professional Hospital [now closed 
according to the Veteran] in 1978, and was later transferred 
to St. John's in Yonkers, New York.  The RO requested records 
from St. John's Riverside Hospital from 1984, and a response 
was received in October 2007 that no record was found for the 
dates of service requested.  It was advised that the 
requestor expand the date range or double-check dates of 
service with the patient.  It was also noted that the Veteran 
had been seen at Dobbs Ferry Community Hospital and that a 
request should be forwarded to that facility.  It does not 
appear that this was accomplished.

The RO sent a request for records to Yonkers General Hospital 
with a reporting period from approximately March 1984.  A 
response was received in April 2008 that the request could 
not be processed with information provided in the request.  
Subsequently received in April 2008 was a statement from a 
care provider for the Veteran with an address for the Yonkers 
Medical Hospital where the Veteran was reportedly admitted 
that was not previously of record.  It was also related that 
the appellant had been admitted to the psychiatric wing at 
Saint Joseph Hospital for which an address was also provided.  

The Veteran wrote in June 2009 that he had his first break 
with reality while serving in the Navy in 1976 and was 
arrested by Italian authorities and imprisoned for four 
months for trespassing, possession of a concealed weapon, 
possession of hashish, and attempted theft and rape.  He 
stated that he was submitting a copy of his P601-64 Record of 
Unauthorized Absence as new and material evidence toward his 
claim but this document was not received.  Service treatment 
records refer to his being in prison. 

The Veteran also wrote at that time that he was resident at 
the Napa State Hospital and appeared to request that his 
psychiatrist and psychologist be contacted to explain his 
mental and psychological state.  A statement in the record 
dated in June 2008 indicates that the appellant had been a 
resident at Napa State since March 1999.  

VA has a duty to assist the Veteran in the development of his 
claim, to include requesting and securing pertinent clinical 
records.  In view of the above, the Board finds that further 
efforts should be expended to secure additional medical 
information.  Accordingly, the case is remanded for the 
following actions:

1.  Request the Veteran's service 
administrative and/or personnel 
records.

2.  Contact the Yonkers 
Professional Hospital or Yonkers 
Medical Hospital at Two Park 
Avenue, Yonkers, New York, 10703 
and request clinical records dating 
from 1978. 

3.  Contact the St. John's 
Riverside Hospital for clinical 
records dating from 1978.  

4.  Contact the Napa State Hospital 
for clinical records dating from 
1999.

5.  Obtain authorization to secure 
clinical records from the Yonkers 
Mental Health Clinic from 1978. 

6.  Obtain authorization to secure 
clinical records from the Dobbs 
Ferry Community Hospital from 1978.

7.  Obtain authorization to secure 
clinical records from the Saint 
Joseph Hospital psychiatric wing at 
127 Broadway, Yonkers, New York, 
10701, from 1978.

8.  Inform the Veteran that if 
wants his doctor to submit a 
statement; it is up to him to have 
the doctor submit the 
document/evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


